DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Status of Claims
Claims 17-20 are newly added leaving claims 1-7 and 9-20 pending in this application.

Claim Objections
  Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Since Claim 1 already specifies that the communication is from a remote source, adding that limitation to claim 10 does not change that it is substantially the same as claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the at least one haptic pad communicates context, specifically stress or emotion of one or more participants. Information about the context is transmitted to the haptic pad in order for it to do this, or as the previously amended claim language states it “the processor transmits signals to the at least one haptic pad according to the captured indicia of the context of the communication and a corresponding context data”. The examiner can find no support for information about a second conversion of the detected finger positions of sign language being sent to the haptic pad, or indeed any information about any detected finger positions of sign language being transmitted to the one or more haptic pad. Claims 2-4, 9-15 and 17-18 inherit this deficiency from claim 1.
Claims 13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, it is unclear how the first conversion is converted to the second conversion based on the geographical location of the audio speaker. 
Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, since the speaker in claims 1 and 5 is an audio speaker rather than a participant in the communication, having the context .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The device or element providing the communication from a remote source in claims 1-4, 9-15 and 17-18 or communication of a remote user in claims 5-7, 16 and 19-20. The Examiner believe that this may be referring to capturing context during a call using a tethered cell phone. Without the communication device being part of the claimed invention, the output of the communication becomes the source, which can no longer be “remote” under any definition of the term. 
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "remote source" in claims 1-4, 9-15 and 17-18 and the term “remote user” are relative terms which renders the claim indefinite.  The terms “remote source” and “remote user” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner suggests modifying the claims so that the communication is received via a computer communication network or via a connected mobile device.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the detected sign language" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 detects the finger positions of sign language then performs a first and second conversion, but there is no detected sign language.
Claims 5-7, 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the detected sign language" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The one or more sensors detect the finger positions of sign language then the processor performs a first and second conversion, but there is no detected sign language. Likewise, it is unclear to the examiner what the transceiver is transmitting – the detected finger positions, the first converted detected sign language or the second converted detected sign language.
Claims 6-7, 16 and 19-20 inherit this deficiency from claim 5.
Claims 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the Examiner whether the context of the communication recited is the “detected context” or the “selected context”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Rebollar (U.S. Patent Application Publication 2010/0023314) in view of Longinotti-Buitoni et al. (U.S. Patent Application Publication 2017/0196513) further in view of Deyle et al. (U.S. Patent Application Publication 2018/0077095).
As per claim 1, Hernandez-Rebollar teaches:
A device for converting sign language to audible words (Abstract), comprising: 
one or more gloves having one or more sensors disposed about the fingers of the one or more gloves for detecting finger positions of sign language of a wearer of the one or more gloves (Abstract, Figures 3-1 & 3-2 and paragraphs [0059-0061]); 
a processor in communication with the one or more gloves having one or more tactile sensors for performing a first conversion of the detected finger positions of sign language (Figures 3-1 & 3-4, item 50 and paragraph [0078]); 
a memory unit for storing a library of the sign languages in communication with the processor Figures 3-1 & 3-4, item 50 and paragraph [0078]); 
a power supply (Paragraph [0050] – battery powered); and 
a speaker for sounding the audible words (Figure 3-4, item 56 and paragraphs [0078-79] – the speaker outputs words).
Hernandez-Rebollar fails to disclose:
a context recognition device for capturing indicia of a context of a communication from a remote source; 
at least one haptic pad on each of the one or more gloves; 
a processor in communication with the one or more gloves and the context recognition device for performing a second conversion of the first converted finger positions of sign language according to 
a memory unit for storing context data;
wherein the processor transmits signals to the at least one haptic pad according to the captured indicia of the context of the communication and a corresponding context data.
However, Longinotti-Buitoni et al. in the same field of endeavor teaches:
a context recognition device for capturing indicia of a context of a communication from a remote source (Paragraphs [0066], [0172], [0243], [0265] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators. The haptic activators can be located in the gloves. The device may contain or be connected to a smart phone with which calls may be placed, so the communication may be from a remote source); 
at least one haptic pad on each of the one or more gloves (Paragraphs [0066], [0243], [0265] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators. The haptic activators can be located in the gloves; 
a processor in communication with the one or more gloves and the context recognition device for converting captured indicia of the context of the communication to signals transmitted to the at least one haptic pad on the one or more gloves (Paragraphs [0066], [0243], [0265] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators. The haptic activators can be located in the gloves);
a memory unit for storing context data (Paragraph [0066] – the microprocessor contains memory that stores and processes the recorded measurements) ; 
wherein the processor transmits signals to the at least one haptic pad according to the captured indicia of the context of the communication and a corresponding context data (Paragraphs [0066] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Hernandez-Rebollar with the haptic feedback capabilities of Longinotti-
The combination fails to disclose but Deyle et al. in the same field of endeavor teaches:
A processor in communication with the context recognition device for performing a second conversion of the first converted finger positions of the sign language according to captured indicia of the context of the communication and transmitting signals according to the second conversion (Paragraph [0063] – audible output from the text to speech module (i.e. first conversion) is converted to an emotionally appropriate speech output in accordance with the emotional metadata.);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Hernandez-Rebollar and Longinotti-Buitoni et al. with the emotional context capabilities of Deyle et al. because it is a case of combining prior art elements according to known methods to yield predictable results.


As per claim 2, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Deyle et al. teaches all of the limitations of claim 1 above. Hernandez-Rebollar in the combination further discloses:
A transmitter for transmitting the detected sign language to an external mobile device or computing device (Figure 3-1, item 52 and Paragraphs [0051-0053] – the glove can communicate with the computer via USB, RS232 or Bluetooth).

As per claim 3, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Deyle et al. teaches all of the limitations of claim 2 above. Hernandez-Rebollar in the combination further discloses:
the mode of transmission is wired (Figure 3-1, item 52 and Paragraphs [0051-0053] – the glove can communicate with the computer via USB, RS232 or Bluetooth)

As per claim 4, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Deyle et al. teaches all of the limitations of claim 2 above. Hernandez-Rebollar in the combination further discloses:
(Figure 3-1, item 52 and Paragraphs [0051-0053] – the glove can communicate with the computer via USB, RS232 or Bluetooth)

As per claim 9, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Deyle et al. teaches all of the limitations of claim 1 above. Longinotti-Buitoni et al. in the combination further discloses:
the haptic pad conveys information regarding the context of the communication in vibratory form data (Paragraphs [0066] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators with include vibration)

As per claim 10, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Deyle et al. teaches all of the limitations of claim 1 above. Longinotti-Buitoni et al. in the combination further discloses:
the haptic pad conveys information regarding the context of the communication from a remote source in vibratory form data (Paragraphs [0066], [0172] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators with include vibration)

As per claim 11, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Deyle et al. teaches all of the limitations of claim 1 above. Longinotti-Buitoni et al. in the combination further discloses:
the haptic pad conveys information regarding the context of the communication in the form of a change in temperature of the haptic pad (Paragraphs [0066] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators with include temperature change)

As per claim 12, the combination of Hernandez-Rebollar and Longinotti-Buitoni et al. teaches all of the limitations of claim 1 above. Longinotti-Buitoni et al. in the combination further discloses:
(Paragraphs [0066] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators with include pressure change)

As per claim 13, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Deyle et al. teaches all of the limitations of claim 1 above. Longinotti-Buitoni et al. in the combination further discloses:
the context of the communication comprises a geographical location of the speaker (Paragraph [0239] – the included GPS is used to track location and trigger a response under certain circumstances)

As per claim 14, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Deyle et al. teaches all of the limitations of claim 1 above. Longinotti-Buitoni et al. in the combination further discloses:
at least one visual indicator on the one or more gloves activated upon receipt of a signal corresponding to the captured indicia of the context of the communication (Paragraph [0165] – the lights are a context display for displaying the result of a sensor input).

As per claim 15, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Deyle et al. teaches all of the limitations of claim 14 above. Longinotti-Buitoni et al. in the combination further discloses:
the visual indicator comprises a light emitting diode (Paragraphs [0234]& [0283] – LEDs may be used to display information).

As per claim 17, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Deyle et al. teaches all of the limitations of claim 1 above. Deyle et al. in the combination further discloses:
 (Paragraph [0048] – speech is analyzed to include cadence)

As per claim 18, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Deyle et al. teaches all of the limitations of claim 1 above. Deyle et al. in the combination further discloses:
The context of the communication comprises a stress level of the speaker (Paragraphs [0045-0047] – biometric contextual data such as increased heart rate and amount of perspiration are indicators of stress level)

Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Rebollar (U.S. Patent Application Publication 2010/0023314) in view of Longinotti-Buitoni et al. (U.S. Patent Application Publication 2017/0196513) further in view of Henton (U.S. Patent 5,860,064).
As per claim 5, Hernandez-Rebollar teaches:
A system for converting sign language to audible words (Abstract), comprising: 
one or more gesture recognition gloves comprising: 
one or more sensors disposed about the fingers of the one or more gesture recognition gloves for detecting finger positions of sign language of a wearer of the one or more gesture recognition gloves (Abstract, Figures 3-1 & 3-2 and paragraphs [0059-0061]); 
a processor for performing a first conversion of the detected sign language to the audible words (Figures 3-1 & 3-4, item 50 and paragraph [0078]); 
a memory unit for storing a library of the sign languages in communication with the processor Figures 3-1 & 3-4, item 50 and paragraph [0078]); 
a power unit supply (Paragraph [0050] – battery powered); 
a speaker for sounding the audible words (Figure 3-4, item 56 and paragraphs [0078-79] – the speaker outputs words); and 
a transceiver for transmitting the detected sign language to an external mobile device or computing device for conversion into readable or audible form (Figure 3-1, item 52 and Paragraphs [0051-0053] & [0078]– the glove can communicate with the computer via USB, RS232 or Bluetooth which then displays the resulting text).
Hernandez-Rebollar fails to disclose:
a context display for a wearer of the one or more gloves selection of a context of a communication according to a detected context of the communication of a remote user;
The processor performing a second conversion according to the selected context of the communication
a transceiver for transmitting the selected context to an external mobile device or computing device
However, Longinotti-Buitoni et al. in the same field of endeavor teaches:
a context display for a wearer of the one or more gloves selection of a context of a communication according to a detected context of the communication of a remote user; (Paragraphs [0165] & [0172] – the lights are a context display for displaying the result of a sensor input and since a connected or integral phone is used to make calls it can be the context of a communication of a remote user);
a transceiver for transmitting the selected context to an external mobile device or computing device (Paragraph [0276-0277] – the sensor readings are communicated externally to a computer)
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Hernandez-Rebollar with the context display capabilities of Longinotti-Buitoni et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
The combination fails to disclose but Henton in the same field of endeavor teaches:
The processor performing a second conversion according to the selected context of the communication (Figures 4 & 5 and Column 8, lines 1-57 & Column 9, lines 41-55 – the user selects the portions of the audible output that they want to have rendered in a specific emotion)
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Hernandez-Rebollar and Longinotti-Buitoni et al. with the emotion 

As per claim 6, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Henton teaches all of the limitations of claim 5 above. The combination further discloses:
The transceiver transmits the detected sign language (Hernandez-Rebollar  - Figure 3-1, item 52 and Paragraphs [0051-0053] & [0078]– the glove can communicate with the computer which then displays the resulting text) and the selected context (Longinotti-Buitoni et al. - Paragraph [0276-0277] – the senor readings are communicated externally to a computer) to the external mobile device or computer via a wired communication link (Hernandez-Rebollar  - Figure 3-1, item 52 and Paragraphs [0051-0053] – the glove can communicate with the computer via USB, RS232 or Bluetooth).

As per claim 7, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Henton teaches all of the limitations of claim 5 above. The combination further discloses:
The transceiver transmits the detected sign language (Hernandez-Rebollar  - Figure 3-1, item 52 and Paragraphs [0051-0053] & [0078]– the glove can communicate with the computer which then displays the resulting text) and the selected context (Longinotti-Buitoni et al. - Paragraph [0276-0277] – the senor readings are communicated externally to a computer) to the external mobile device or computer via a wireless communication link (Hernandez-Rebollar  - Figure 3-1, item 52 and Paragraphs [0051-0053] – the glove can communicate with the computer via USB, RS232 or Bluetooth).

As per claim 16, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Henton teaches all of the limitations of claim 5 above. Longinotti-Buitoni et al. in the combination further discloses:
(Paragraph [0239] – the included GPS is used to track location and trigger a response under certain circumstances)

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Rebollar (U.S. Patent Application Publication 2010/0023314), Longinotti-Buitoni et al. (U.S. Patent Application Publication 2017/0196513) and Henton (U.S. Patent 5,860,064) in view of Deyle et al. (U.S. Patent Application Publication 2018/0077095).
As per claim 19, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Henton teaches all of the limitations of claim 5 above. The combination fails to disclose but Deyle et al. in the same field of endeavor discloses:
The context of the communication comprises a cadence of the speaker (Paragraph [0048] – speech is analyzed to include cadence)
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Hernandez-Rebollar, Longinotti-Buitoni et al. and Henton with the speech analysis capabilities of Deyle et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 20, the combination of Hernandez-Rebollar, Longinotti-Buitoni et al. and Henton teaches all of the limitations of claim 5 above. The combination fails to disclose but Deyle et al. in the same field of endeavor discloses:
The context of the communication comprises a stress level of the speaker (Paragraphs [0045-0047] – biometric contextual data such as increased heart rate and amount of perspiration are indicators of stress level)
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Hernandez-Rebollar, Longinotti-Buitoni et al. and Henton with the biometric analysis capabilities of Deyle et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments, see page 6, filed 10/29/2021, with respect to the objection of claims 9 and 10 have been fully considered and are not persuasive.  The addition of a limitation that is already in the parent claim leaves the claims substantially identical. 
Applicant’s arguments, see pages 6-3, filed 10/29/2021, with respect to the rejection of claims 1-7 and 9-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Deyle et al. and Henton.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677